DOWDELL, J.
In this case the suit was originally brought in the justice of the peace court by summons and complaint, without affidavit and bond, and there was no seizure of the property. The action thus begun proceeded to trial in the justice court between the plaintiff and defendant, and a judgment was there rendered in favor of the plaintiff for the property. On this judgment the justice issued a-writ directing the seizure of the property, if ii be found, and its delivery by the officer executing the writ to the plaintiff. The trial of right of property by claim suit is a creation of the statute, and without statutory authorization there can be no such proceeding. The only statute authorizing the interposition of a claim suit' in an action of detinue and the trial of the right of property is section 1484, Code *249oí 1890». This section refers to section 1474, which authorizes, in suits for the recovery of personal chattels in specie, the issuance of a writ of seizure, pending the action, upon the plaintiff’s making affidavit and giving bond as therein required. We think it plain that section 1184 authorizes the interposition of a claim and the trial of the right of property by a claimant only in cases in detinue where there has been a preliminary seizure of the property before trial and judgment in such detinue suit. As the claim in this case was interposed after judgment on trial had between the plaintiff and defendant, the proceeding was without authority of law.
A motion to dismiss the claim suit was made in the justice court, and was there sustained,and from that judgment the 'Claimant appealed to the circuit court, where the motion was renewed by the plaintiff to dismiss the claim suit and. was overruled by the circuit court. In this action the circuit court was in error; the motion should have prevailed; and for this error the judgment of the circuit court must be reversed and the cause remanded
Reversed and remanded.